Exhibit 10.93

 

THIRD AMENDMENT TO AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of June 10, 2004, is made by and between RF
MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BUSINESS CREDIT, INC., a Minnesota corporation (the “Lender”).

 

Recitals

 

The Borrower and the Lender are parties to that certain Amended and Restated
Credit and Security Agreement dated as of February 3, 2003, as amended by that
certain First Amendment to Amended and Restated Credit and Security Agreement
dated as of May 31, 2003, and that certain Second Amendment to Amended and
Restated Credit and Security Agreement dated as of November 26, 2003 (as
amended, the “Credit Agreement”). Capitalized terms used in this Amendment which
are defined in the Credit Agreement shall have the same meanings as defined
therein, unless otherwise defined herein.

 

On December 22, 2003, the Borrower terminated that certain Amended and Restated
Credit Agreement dated as of February 3, 2003, as amended through such
termination date, by and between the Borrower and Wells Fargo Bank Minnesota,
National Association. The Borrower has requested that certain amendments be made
to the Credit Agreement to reflect such termination as well as certain other
changes, which the Lender is willing to make pursuant to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1. Deletion of Defined Terms. Section 1.1 of the Credit Agreement is amended by
deleting therefrom the definitions of “Domestic Collateral,” “Export
Collateral,” “Export Related Accounts,” “Wells Fargo Bank Minnesota,” “Wells
Fargo Bank Minnesota Credit Agreement,” “Wells Fargo Bank Minnesota Revolving
Advances,” and “WFBCI Export Related Accounts.”

 

2. Amendment to Definition of Borrowing Base. Section 1.1 of the Credit
Agreement is amended by amending and restating in its entirety the definition of
“Borrowing Base” to read as follows:

 

“Borrowing Base” means, at any time the lesser of:

 

(a) the Maximum Line; or

 

(b) subject to change from time to time in the Lender’s sole discretion, the sum
of:

 

(i) 85% of Eligible Accounts, provided that such rate will be reduced by 1% for
each percentage point by which Dilution exceeds 5%; plus



--------------------------------------------------------------------------------

(ii) the lesser of (A) $500,000 or (B) 10% of Eligible Domestic Inventory,
provided that on December 1, 2003, and on the first day of each month
thereafter, such rate will be reduced by 1% per month until equal to 0%.

 

3. Amendment to Definition of Eligible Accounts. Section 1.1 of the Credit
Agreement is amended by amending and restating in its entirety the definition of
“Eligible Accounts” to read as follows:

 

“Eligible Accounts” means all unpaid Accounts, net of any credits, except the
following shall not in any event be deemed Eligible Accounts:

 

(i) That portion of Accounts unpaid 60 days or more after the due date but not
to exceed 120 days after the invoice date;

 

(ii) That portion of Accounts that is disputed or subject to a claim of offset
or a contra account;

 

(iii) That portion of Accounts not yet earned by the final delivery of goods or
rendition of services, as applicable, by the Borrower to the customer;

 

(iv) Accounts owed by any unit of government, whether foreign or domestic
(provided, however, that there shall be included in Eligible Accounts that
portion of Accounts owed by such units of government for which the Borrower has
provided evidence satisfactory to the Lender that (A) the Lender has a first
priority perfected security interest and (B) such Accounts may be enforced by
the Lender directly against such unit of government under all applicable laws);

 

(v) Accounts owed by an account debtor located outside the United States which
are not (A) backed by a bank letter of credit naming the Lender as beneficiary
or assigned to the Lender, in the Lender’s possession and acceptable to the
Lender in all respects, in its sole discretion, or (B) covered by a foreign
receivables insurance policy acceptable to the Lender in its sole discretion;

 

(vi) That portion of Accounts not owned by Borrower or subject to any Lien,
right, claim or interest of another Person;

 

(vii) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings, is generally not paying its debts as and when the same
become due, or has gone out of business;

 

(viii) Accounts owed by a shareholder, Subsidiary, Affiliate, officer or
employee of the Borrower;

 

-2-



--------------------------------------------------------------------------------

(ix) That portion of Accounts that has been restructured, extended, amended or
modified;

 

(x) That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;

 

(xi) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if 25% or more of the total amount due under Accounts from such debtor
is ineligible under clauses (i), (ii), (vi) or (ix) above; and

 

(xii) Accounts, or portions thereof, otherwise deemed ineligible by the Lender
in its sole discretion.

 

4. Amendment to Definition of Eligible Domestic Inventory. Section 1.1 of the
Credit Agreement is amended by amending and restating in its entirety the
definition of “Eligible Domestic Inventory” to read as follows:

 

“Eligible Domestic Inventory” means all Inventory of the Borrower at the lower
of cost or market value as determined in accordance with GAAP; but excluding any
Inventory having any of the following characteristics:

 

(i) Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by the Lender in writing; located outside of the states,
or localities, as applicable, in which the Lender has filed financing statements
to perfect a first priority security interest in such Inventory; covered by any
negotiable or non-negotiable warehouse receipt, bill of lading or other document
of title; on consignment from any Person; on consignment to any Person or
subject to any bailment unless such consignee or bailee has executed an
agreement with the Lender in form and substance satisfactory to Lender in its
sole discretion;

 

(ii) Supplies, packaging, fabricated or maintenance parts or sample Inventory;

 

(iii) Work-in-process Inventory;

 

(iv) Inventory that is damaged, obsolete, slow moving or not currently saleable
in the normal course of the Borrower’s operations;

 

(v) Inventory that the Borrower has returned, has attempted to return, is in the
process of returning or intends to return to the vendor thereof;

 

(vi) Inventory that is perishable or live;

 

(vii) Inventory manufactured by the Borrower pursuant to a license unless the
applicable licensor has agreed in writing to permit the Lender to exercise its
rights and remedies against such Inventory;

 

-3-



--------------------------------------------------------------------------------

(viii) Inventory that is subject to a Lien in favor of any Person other than the
Lender; and

 

(ix) Inventory otherwise deemed ineligible by the Lender in its sole discretion.

 

5. Amendment to Definition of Maximum Line. Section 1.1 of the Credit Agreement
is amended by amending and restating in its entirety the definition of “Maximum
Line” to read as follows:

 

“Maximum Line” means $7,500,000, unless said amount is reduced pursuant to
Section 2.12, in which event it means the amount to which said amount is
reduced.

 

6. Amendment to Section 2.8(d). Section 2.8(d) of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

(d) Minimum Charge. Subject to Section 2.8(g), in addition to the provisions of
Sections 2.8(a), 2.8(b), 2.8(c), and 2.8(e) of this Agreement, the Borrower
shall pay to the Lender on each Interest Payment Date an additional commitment
fee equal to the difference, if any, between (i) $10,000.00 per calendar month
during the term of this Agreement, and (ii) the amount of interest calculated
under Sections 2.8(a), 2.8(b), 2.8(c), and 2.8(e) of this Agreement.

 

7. Amendment to Section 2.9(a). Section 2.9(a) of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

(a) Unused Line Fee. For the purposes of this Section 2.9(a), “Unused Amount”
means the Maximum Line reduced by (i) outstanding Revolving Advances, and (ii)
the L/C Amount. The Borrower agrees to pay to the Lender an unused line fee at
the rate of one-quarter percent (0.25%) per annum on the average daily Unused
Amount from the date of this Agreement to and including the Termination Date,
due and payable monthly in arrears on each Interest Payment Date and on the
Termination Date.

 

8. Amendment to Section 2.19. Section 2.19 of the Credit Agreement is amended
and restated in its entirety to read as follows:

 

Section 2.19 Automatic Renewal. Unless terminated (a) by the Lender (i) by
giving written notice to the Borrower no less than ninety (90) days prior to the
Maturity Date or (ii) in accordance with Section 8.2, or (b) by the Borrower (i)
by giving written notice to the Lender no less than ninety (90) days prior to
the Maturity Date or (ii) in accordance with Section 2.12, the Credit Facility
shall remain in effect until the Original Maturity Date, and, thereafter, shall
automatically renew for successive one-year periods. “Maturity Date” shall
initially mean the Original Maturity Date; provided, however, that if at any
time the Credit Facility has been automatically renewed, “Maturity Date” shall
mean the one-year anniversary of the date that was formerly the Maturity Date.

 

-4-



--------------------------------------------------------------------------------

9. Amendment to Section 5.9. Section 5.9 of the Credit Agreement is amended by
deleting the phrase “except for the security interest of Wells Fargo Bank
Minnesota in the Export Collateral” from the end of the last sentence thereof.

 

10. Amendment to Section 6.11. Section 6.11 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

Section 6.11 Lockbox; Collateral Account.

 

(a) For so long as the Credit Facility is in existence or any Obligations are
outstanding, the Borrower shall irrevocably direct all present and future
Account debtors and other Persons obligated to make payments constituting
Collateral to make such payments directly to the Lockbox. All of the Borrower’s
invoices, account statements and other written or oral communications directing,
instructing, demanding or requesting payment of any Account or any other amount
constituting Collateral shall conspicuously direct that all payments be made to
the Lockbox and shall include the Lockbox address. All payments received in the
Lockbox shall be processed to the Collateral Account.

 

(b) The Borrower agrees to deposit in the Collateral Account or, at the Lender’s
option, to deliver to the Lender all collections on Accounts, contract rights,
chattel paper and other rights to payment constituting Collateral, and all other
cash proceeds of Collateral, which the Borrower may receive directly
notwithstanding its direction to Account debtors and other obligors to make
payments to the Lockbox, immediately upon receipt thereof, in the form received,
except for the Borrower’s endorsement when deemed necessary. Until delivered to
the Lender or deposited in a Collateral Account, all proceeds or collections of
such Collateral shall be held in trust by the Borrower for and as the property
of the Lender and shall not be commingled with any funds or property of the
Borrower.

 

(c) Amounts deposited in the Collateral Account shall not bear interest and
shall not be subject to withdrawal by the Borrower, except after full payment
and discharge of all Obligations.

 

(d) All deposits in the Collateral Account shall constitute proceeds of
Collateral and shall not constitute payment of the Obligations. The Lender from
time to time at its discretion may, after allowing three (3) Banking Days, apply
deposited funds in the Collateral Account to the payment of the Obligations, in
any order or manner of application satisfactory to the Lender, by transferring
such funds to the Lender’s general account.

 

(e) All items deposited in the Collateral Account shall be subject to final
payment. If any such item is returned uncollected, the Borrower will immediately
pay the Lender, or, for items deposited in the Collateral Account, the bank
maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account. The Borrower shall be liable as an endorser on all items
deposited in the Collateral Account, whether or not in fact endorsed by the
Borrower.

 

-5-



--------------------------------------------------------------------------------

11. Amendment to Section 7.1(d). Section 7.1(d) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows: “(d)
Intentionally deleted;”.

 

12. Amendment to Section 8.1(p). Section 8.1(p) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows: “(p)
Intentionally deleted;”.

 

13. No Fee for Pre-Payment of Term Note or Reduction of Maximum Line. The Lender
acknowledges and agrees that no fee will be charged (a) pursuant to Section
2.13(b) of the Credit Agreement for pre-payment of the Term Note or (b) pursuant
to Section 2.13(d) for the line reduction fee due under Section 2.13(a) as the
line reduction pursuant to this Amendment is made because of increased cash flow
generated from the Borrower’s operations.

 

14. Requested Consent. The Borrower has requested that (a) the Lender waive the
Minimum Charge pursuant to Section 2.8(d) of the Credit Agreement for the
twelve-month period commencing January 31, 2004 through December 31, 2004, and
(b) the Lender reduce the frequency of field examinations, audits and appraisals
of the Collateral pursuant to Section 6.20 of the Credit Agreement from once
every quarter to three times per year (collectively, the “Requested Consents”).
Provided that no Default or Event of Default occurs, the Lender hereby waives
the Minimum Charge pursuant to Section 2.8(d) of the Credit Agreement for the
twelve-month period commencing January 31, 2004 through December 31, 2004.
Furthermore, provided that (a) no Default or Event of Default occurs, and (b)
Availability calculated on a three-month rolling average for the prior three
months is at least equal to or greater than $1,500,000.00, the Lender hereby
consents to the reduction of frequency of field examinations, audits and
appraisals of the Collateral pursuant to Section 6.20 of the Credit Agreement
from once every quarter to three times per year.

 

The waiver and consents granted herein for the Requested Consents shall be
effective only in the specific instance and for the specific purposes of the
Requested Consents, and shall not entitle the Borrower to any other waiver in
any similar or other circumstances. The Requested Consents granted herein shall
not be construed as a consent to or waiver of any other Default or Event of
Default which may now exist or hereafter occur or any other violation of any
term, covenant or provision of the Credit Agreement or any other Loan Document.
All rights and remedies of the Lender are hereby expressly reserved with respect
to any other such Default or Event of Default. The Requested Consents granted
herein do not affect or diminish the right of the Lender to require strict
performance by the Borrower of each other provision of any Loan Document to
which it is a party. All terms and provisions of, and all rights and remedies of
the Lender under the Loan Documents shall continue in full force and effect and
are hereby confirmed and ratified in all respects.

 

15. No Other Changes. Except as explicitly amended or modified by this
Amendment, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.

 

-6-



--------------------------------------------------------------------------------

16. Conditions Precedent. This Amendment shall be effective as of the date
hereof when the Lender shall have received an executed original hereof, together
with each of the following, each in substance and form acceptable to the Lender
in its sole discretion:

 

(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the certificate of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Lender pursuant to the Certificate of Secretary dated as of February 3,
2003, continue in full force and effect and have not been amended or otherwise
modified except as set forth in the Certificate to be delivered, and (iii)
certifying that the officers and agents of the Borrower who have been certified
to the Lender, pursuant to the Certificate of Secretary dated as of February 3,
2003, as being authorized to sign and to act on behalf of the Borrower continue
to be so authorized or setting forth the sample signatures of each of the
officers and agents of the Borrower authorized to execute and deliver this
Amendment and all other documents, agreements and certificates on behalf of the
Borrower.

 

(b) Such other matters as the Lender may require.

 

17. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

 

(a) The Borrower has all requisite power and authority to execute this Amendment
and to perform all of its obligations hereunder, and this Amendment has been
duly executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms.

 

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and do not (i)
require any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (ii)
violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to the Borrower,
or the articles of incorporation or by-laws of the Borrower, or (iii) result in
a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

 

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

18. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

 

-7-



--------------------------------------------------------------------------------

19. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default, breach or default under the Credit Agreement or breach, default or
event of default under any Security Document or other document held by the
Lender, whether or not known to the Lender and whether or not existing on the
date of this Amendment.

 

20. Release. THE BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND
FOREVER DISCHARGES THE LENDER, AND ANY AND ALL PARTICIPANTS, PARENT
CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS,
INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT
AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING,
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER
ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH THE BORROWER HAS HAD, NOW HAS OR
HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT,
OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME
TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND
CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN.

 

21. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

 

22. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

 

23. Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. This Amendment and
the Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Texas. Each party
hereto hereby (i) consents to the

 

-8-



--------------------------------------------------------------------------------

personal jurisdiction of the state and federal courts located in the State of
Texas in connection with any controversy related to this Amendment; (ii) waives
any argument that venue in any such forum is not convenient, (iii) agrees that
any litigation initiated by the Lender or the Borrower in connection with this
Amendment or the other Loan Documents shall be venued in either the District
Court of Collin County, Texas, or the United States District Court for the
Northern District of Texas; and (iv) agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AMENDMENT.

 

24. ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

(Signature Page Follows)

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

WELLS FARGO BUSINESS CREDIT, INC.

 

RF MONOLITHICS, INC.

By

 

/s/ Joseph M. Sammons

--------------------------------------------------------------------------------

 

By

 

/s/ David M. Kirk

--------------------------------------------------------------------------------

   

Joseph. M. Sammons

     

David M. Kirk

   

Vice President

     

President